        Case 3:19-mc-80224-JSC Document 6 Filed 09/16/19 Page 1 of 3



 1   THOMAS R. BURKE (CA State Bar No. 141930)
     thomasburke@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111                                 SEP 13 2019
     Telephone:    (415)276-6500
 4   Facsimile:    (415) 276-6599                                   SUSAN Y. SOOMG
                                                                CLERK, U.S. DISTRICT COURT
 5   KATHERINE M. BOLGER {pro hac vice forthcoming)            NORTH DISTRICT OF CALIFORNIA
     katebolger@dwt.com
 6   JOHN M. BROWNING {pro hac vice forthcoming)
     johnbrowning@dwt.com
 7   KATHLEEN E. FARLEY {pro hac vice forthcoming)
     kathleenfarley@dwt.com
 8   DAVIS WRIGHT TREMAINE LLP
     1251 Avenue of the Americas, 21 st Floor
 9   New York, New York 10020
     Telephone: (212)489-8230
10   Facsimile: (212)489-8340

11   Attorneys for Non-Party Journalist

12
     Ryan Mac                                                                         JSC
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16   VERNON UNSWORTH,                      cv    l.J9„ 80 224MIS^
17                            Plaintiff,          (C.D. Gal. No. 18-CV-08048-SVW-JC)

18          vs.                                   PROOF OF SERVICE

19   ELON MUSK,                                   Hearing Date: October 18, 2019
                                                  Hearing Time: 9:00 a.m.
20
                              Defendant.

21

22

23

24

25

26

27

28


     PROOF OF SERVICE
     Case No.
       Case 3:19-mc-80224-JSC Document 6 Filed 09/16/19 Page 2 of 3



                                            PROOF OF SERVICE
 1

 2
             1am employed in the City and County of San Francisco, State of California, in the office
     of a member of the bar of this court, at whose direction the service was made. I am over the age of
 3   eighteen (18) years, and not a party to or interested in the within-entitled action. I am an employee
     of DAVIS WRIGHT TREMAINE LLP, and my business address is 505 Montgomery Street, Suite
 4   800, San Francisco, California 94111-6533.

 5           I caused to be served a copy of the following document:

 6      NOTICE OF MOTION AND MOTION TO QUASH SUBPOENA ISSUED FROM A
           CIVIL CASE PENDING BEFORE THE UNITED STATES DISTRICT COURT FOR
 7      THE CENTRAL DISTRICT OF CALIFORNIA AND SERVED ON NON-PARTY
        JOURNALIST RYAN MAC
 8

        DECLARATION OF KATHERINE M. BOLGER IN SUPPORT OF NOTICE OF
 9
           MOTION AND MOTION OF TO QUASH SUBPOENA
10
           DECLARATION OF RYAN MAC IN SUPPORT OF MOTION TO QUASH
11         SUBPOENA ISSUED FROM A CIVIL CASE PENDING BEFORE THE UNITED
        STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
12      AND SERVED ON NON-PARTY JOURNALIST RYAN MAC

13
        REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF NON-PARTY JOURNALIST
14
        RYAN MAC'S MOTION TO QUASH SUBPOENAS

15         [PROPOSED] ORDER RE: MOTION TO QUASH SUBPOENA ISSUED FROM A
           CIVIL CASE PENDING BEFORE THE UNITED STATES DISTRICT COURT FOR
16      THE CENTRAL DISTRICT OF CALIFORNIA AND SERVED ON NON-PARTY
        JOURNALIST RYAN MAC
17
            I caused the above document to be served on each of the persons listed below by the
18   following means:
             SEE ATTACHED SERVICE LIST
19

20     2         I enclosed a true and correct copy of said document in an envelope and placed it for
                 collection and mailing via Federal Express on September 13, 2019, for delivery on
21               September 16, 2019, following the ordinary business practice.

22          I am readily familiar with my firm's practice for collection and processing of
     correspondence for delivery in the manner indicated above, to wit, that correspondence will be
23
     deposited for collection in the above-described manner this same day in the ordinary course of
24   business.


25           I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
26
             Executed on September 13,2019, at San Francisco, C^fomia.
27

28
                                                                     AyshaD. Le
                                                      ^1^
     PROOF OF SERVICE
     Case No.
       Case 3:19-mc-80224-JSC Document 6 Filed 09/16/19 Page 3 of 3



 1                                      SERVICE LIST

 2
     R. Christopher Chatham, Esq.                  Matt C. Wood, Esq.
 3   Chatham Law Group                             Weisbart Springer Hayes LLP
     3109 West Temple Avenue                   212 Lavaca Street, Suite 200
 4   Los Angeles, CA 90026                     Austin, TX 78701
     Tel: (213)277-1800                        Tel: (512)652-5780
 5   Email: chris@chathamfirm.com              Fax: (512) 682-2074
     Counselfor Plaintiff                      Email: mwood@wshllp.com
 6                                             Counselfor Plaintiff
 7   L. Lin Wood, Esq.                             Alexander Spiro, Esq.
     G. Taylor Wilson, Esq.                        Michael T. Lifrak, Esq.
 8   Jonathan D. Grunberg, Esq.                    Robert M. Schwartz, Esq.
     Nicole J. Wade, Esq.                          Quinn Emanuel Urquhart and Sullivan LLP
 9   L Lin Wood PC                                 51 Madison Avenue, 22"^* Floor
     1180 West Peachtree Street                New York, NY 10010
10   Atlanta, GA 30309                             Tel: (212)849-7000
     Tel: (404)891-1402                            Fax: (212) 849-7100
11   Fax: (404)506-9111                            Email: alexspiro@quinnemanuel.com
     Email: lwood@)inwoodlaw.com                          michaellifTak@quinnemanuel.com
12           twilson@linwoodlawxom                        robertschwartz@quinnemanuelxom
             jgrunberg@linwoodlaw.com              Counselfor Defendant
13           nwade@linwoodlaw.com
     Counselfor Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
     PROOF OF SERVICE
     Case No.
